Exhibit 10.23

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of the 30th day
of June, 2010, by and among GIGOPTIX, INC., a Delaware corporation
(the “Company”), and JAMES R. ZAZZALI, as trustee (the Trustee”) for the Chapter
11 debtors (collectively, the “DBSI Entities”) in the matter In re: DBSI, Inc.,
et al., Case No. 08-12687 (PJW), pending in the United States Bankruptcy Court
for the District of Delaware (the “Court”)

Recitals

A. As of the date hereof, the DBSI Entities indirectly hold an aggregate of
1,715,161 shares of common stock, par value $0.001 per share (the “Common
Stock”), of the Company (collectively, the “Shares”).

B. The Company seeks to sell up to $18,000,000 of Common Stock in a registered
offering (the “Registered Offering”) under the Securities Act of 1933, as
amended (the “1933 Act”), that will be underwritten by Roth Capital Partners,
LLC (“Roth”).

C. To induce Roth to serve as underwriter for the Registered Offering, the
Trustee has entered into a Lock-Up Agreement and an accompanying letter
agreement, each dated as of June 30, 2010 (collectively, the “Lock-Up
Agreement”), whereby the Shares will be subject to a 180-day lock-up following
the close of the Registered Offering, during which period the Trustee will be
restricted from transferring or disposing of the Shares subject to certain
exceptions, as more particularly set forth in the Lock-Up Agreement.

D. In connection with the Lock-Up Agreement, the Company desires to provide to
the Trustee certain registration rights with respect to the Shares under the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder, and applicable state securities laws.

Now, therefore, in consideration of the foregoing and the mutual promises
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Company and the Trustee agree as follows:

Agreement

1. Definitions. For purposes of this Agreement, capitalized terms used herein
but not otherwise defined shall have the meaning given to them in the Lock-Up
Agreement, and the following terms shall have the meanings given them:

1.1. “Affiliate” means, with respect to any Person, any other Person which,
directly or indirectly through one or more intermediaries, Controls, is
controlled by, or is under common control with, such Person.

1.2. “Business Day” means a day, other than a Saturday or Sunday on which banks
in California are open for the general transaction of business.

 

1



--------------------------------------------------------------------------------

1.3. “Control” (including the terms “controlling,” “controlled by” or “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

1.4. “Damages” means any loss, damage, or liability to which a party hereto may
become subject under the 1933 Act, the 1934 Act, or other federal or state law,
insofar as such loss, damage, or liability (or any action in respect thereof)
arises out of or is based upon (a) any untrue statement or alleged untrue
statement of a material fact contained in any registration statement of the
Company, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto; (b) an omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading; or (c) any violation or
alleged violation by the indemnifying party (or any of its agents or Affiliates)
of the 1933 Act, the 1934 Act, any state securities law, or any rule or
regulation promulgated under the 1933 Act, the 1934 Act, or any state securities
law.

1.5. “Holder” means the Trustee, any successor to the Trustee appointed by the
Court pursuant to a Plan of Liquidation or otherwise, any Affiliate of the DBSI
Entities which is a holder of Registrable Securities, any permitted transferees
of any of the foregoing, and any Person acquiring any of the Shares pursuant to
the terms of the letter agreement with Roth accompanying the Lock-Up Agreement
who agrees in writing to be bound by and subject to the terms and conditions of
this Agreement.

1.6. “Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

1.7. “Registrable Securities” means (a) the Shares and (b) any Common Stock
issued as a dividend or other distribution with respect to, or in exchange for
or in replacement of, the Common Stock referenced in clause (a) above,
including, without limitation, any Common Stock which is issued to any Holder
subsequent to the conversion resulting from any stock split or merger.

1.8. “SEC” means the Securities and Exchange Commission.

1.9. “Rule 144” means Rule 144 promulgated by the SEC under the 1933 Act.

1.10. “Selling Expenses” means all underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of Registrable Securities, and
shall include fees and disbursements of counsel for any Holder (except for such
fees and disbursements of counsel for the Holders as provided in Section 2.4).

1.11. “1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

2



--------------------------------------------------------------------------------

2. Registration Rights. The Company covenants and agrees as follows:

2.1. Registration. The Company shall cause the Registrable Securities held by a
Holder to be registered under the 1933 Act so as to permit the resale thereof,
and in connection therewith, shall use all commercially reasonable best efforts
to prepare and file a registration statement on Form S-1 or such other form for
which the Company may be eligible under the 1933 Act (the “Registration
Statement”) with the SEC within ten (10) Business Days following the expiration
of the Lock-Up Period (as defined in the Lock-Up Agreement), and use all
commercially reasonable best efforts to cause the Registration Statement to
become effective as soon as possible after the filing thereof. Each Holder shall
provide all such information and materials to the Company and take all such
action as may be required in order to permit the Company to comply with all
applicable requirements of the SEC and to obtain any desired acceleration of the
effective date of such Registration Statement. Such provision of information and
materials is a condition precedent to the obligations of the Company with
respect to such Holder pursuant to this Section 2.

2.2. Obligations of the Company. In connection with the registration of the
Registrable Securities, the Company shall, as expeditiously as reasonably
possible:

(a) use its commercially reasonable best efforts to prepare and file with the
SEC a registration statement with respect to such Registrable Securities and use
its commercially reasonable best efforts to cause such registration statement to
become effective and keep such registration statement effective until the later
to occur of (i) the expiration of one year or, if earlier, such time that the
distribution contemplated by the registration statement has been completed, and
(ii) such time that the Registrable Securities may be resold by the Holder
without restriction under Rule 144;

(b) use its commercially reasonable best efforts to prepare and file with the
SEC such amendments and supplements to such registration statement, and the
prospectus used in connection with such registration statement, as may be
necessary to comply with the 1933 Act in order to enable the disposition of all
securities covered by such registration statement;

(c) furnish to the selling Holders such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the 1933 Act, and such other
documents as the Holders may reasonably request in order to facilitate their
disposition of their Registrable Securities;

(d) use its commercially reasonable best efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue-sky laws of such jurisdictions as shall be reasonably requested by the
selling Holders; provided that the Company shall not be required to qualify to
do business or to file a general consent to service of process in any such
states or jurisdictions, unless the Company is already subject to service in
such jurisdiction and except as may be required by the 1933 Act;

 

3



--------------------------------------------------------------------------------

(e) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration statement; and

(f) notify each selling Holder, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed.

2.3. Furnish Information. It shall be a condition precedent to the obligations
of the Company to take any action pursuant to Section 2 with respect to the
Registrable Securities of any selling Holder that such Holder shall furnish to
the Company such information regarding itself, the Registrable Securities held
by it, and the intended method of disposition of such securities as is
reasonably required to effect the registration of such Holder’s Registrable
Securities.

2.4. Expenses of Registration. All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to Section 2, including all registration, filing, and qualification fees;
printers’ and accounting fees; and fees and disbursements of counsel for the
Company, shall be borne and paid by the Company. All Selling Expenses relating
to Registrable Securities registered pursuant to Section 2 shall be borne and
paid by the Holders pro rata on the basis of the number of Registrable
Securities being registered on their behalf.

2.5. Indemnification. If any Registrable Securities are included in a
registration statement under this Section 2:

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each selling Holder, and the partners, members, officers, directors, and
stockholders of each such Holder; legal counsel and accountants for each such
Holder; any underwriter (as defined in the 1933 Act) for each such Holder; and
each Person, if any, who controls such Holder or underwriter within the meaning
of the 1933 Act or the 1934 Act, against any Damages, and the Company will pay
to each such Holder, underwriter, controlling Person, or other aforementioned
Person any legal or other expenses reasonably incurred thereby in connection
with investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Section 2.5(a) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Company, which consent shall not be unreasonably
withheld, nor shall the Company be liable for any Damages to the extent that
they arise out of or are based upon actions or omissions made in reliance upon
and in conformity with written information furnished by or on behalf of any such
Holder, underwriter, controlling Person, or other aforementioned Person
expressly for use in connection with such registration.

(b) To the extent permitted by law, each selling Holder, severally and not
jointly, will indemnify and hold harmless the Company, and each of its
directors, each of

 

4



--------------------------------------------------------------------------------

its officers who has signed the registration statement, each Person (if any),
who controls the Company within the meaning of the 1933 Act, legal counsel and
accountants for the Company, any underwriter (as defined in the 1933 Act), any
other Holder selling securities in such registration statement, and any
controlling Person of any such underwriter or other Holder, against any Damages,
in each case only to the extent that such Damages arise out of or are based upon
actions or omissions made in reliance upon and in conformity with written
information furnished by or on behalf of such selling Holder expressly for use
in connection with such registration; and each such selling Holder will pay,
severally and not jointly, to the Company and each other aforementioned Person
any legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Section 2.5(b) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of such Holder, which consent shall not be unreasonably
withheld; and further provided, however, that any liability with respect to this
Section 2.5(b) shall be limited to the proceeds of sale of Registrable
Securities.

(c) Promptly after receipt by an indemnified party under this Section 2.5 of
notice of the commencement of any action (including any governmental action) for
which a party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 2.5, give the indemnifying party notice of the
commencement thereof. The indemnifying party shall have the right to participate
in such action and, to the extent the indemnifying party so desires, participate
jointly with any other indemnifying party to which notice has been given, and to
assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party (together with all other
indemnified parties that may be represented without conflict by one counsel)
shall have the right to retain one separate counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential conflicting interests between such indemnified party
and any other party represented by such counsel in such action. The failure to
give notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the indemnified party under this Section 2.5 unless such failure
actually and materially prejudices the indemnifying party’s ability to defend
such action.

(d) Notwithstanding anything else herein to the contrary, the foregoing
indemnity agreements of the Company and the selling Holders are subject to the
condition that, insofar as they relate to any Damages arising from any untrue
statement or alleged untrue statement of a material fact contained in, or
omission or alleged omission of a material fact from, a preliminary prospectus
(or necessary to make the statements therein not misleading) that has been
corrected in the form of prospectus included in the registration statement at
the time it becomes effective, or any amendment or supplement thereto filed with
the SEC pursuant to Rule 424(b) under the 1933 Act (the “Final Prospectus”),
such indemnity agreement shall not inure to the benefit of any Person if a copy
of the Final Prospectus was furnished to the indemnified party and such
indemnified

 

5



--------------------------------------------------------------------------------

party failed to deliver, at or before the confirmation of the sale of the shares
registered in such offering, a copy of the Final Prospectus to the Person
asserting the loss, liability, claim, or damage in any case in which such
delivery was required by the 1933 Act.

(e) To provide for just and equitable contribution to joint liability under the
1933 Act in any case in which either (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Section 2.5 but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case, notwithstanding the fact that this Section 2.5 provides
for indemnification in such case, or (ii) contribution under the 1933 Act may be
required on the part of any party hereto for which indemnification is provided
under this Section 2.5, then, and in each such case, such parties will
contribute to the aggregate losses, claims, damages, liabilities, or expenses to
which they may be subject (after contribution from others) in such proportion as
is appropriate to reflect the relative fault of each of the indemnifying party
and the indemnified party in connection with the statements, omissions, or other
actions that resulted in such loss, claim, damage, liability, or expense, as
well as to reflect any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or allegedly untrue
statement of a material fact, or the omission or alleged omission of a material
fact, relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission;
provided, however, that, in any such case, no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) will be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation.

(f) The obligations of the Company and Holders under this Section 2.5 shall
survive the completion of any offering of Registrable Securities in a
registration under Section 2, and otherwise shall survive the termination of
this Agreement.

2.6. Current Public Information. With a view to making available to the Holders
the benefits of Rule 144 under the 1933 Act and any other rule or regulation of
the SEC that may at any time permit a Holder to sell securities of the Company
to the public without registration, the Company shall:

(a) make and keep available adequate current public information, as those terms
are understood and defined in Rule 144, at all times; and

(b) furnish to any Holder, so long as the Holder owns any Registrable
Securities, upon request (A) to the extent accurate, a written statement by the
Company that it has complied with the reporting requirements of Rule 144; (B) a
copy of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company; and (C) such other information as
may be reasonably requested in availing any Holder of any rule or regulation of
the SEC that permits the selling of any such securities without registration.

 

6



--------------------------------------------------------------------------------

2.7. Suspension of Registration Rights. Notwithstanding any other provision of
this Section 2, the Company shall have the right at any time to require that all
Holders suspend further open market offers and sales of Registrable Securities
for a period not to exceed ninety (90) days, if, in the reasonable judgment of
the Company after consultation with counsel, there is in existence material
undisclosed information or events with respect to the Company, the disclosure of
which would be seriously detrimental to the Company (the “Suspension Right”);
provided, however, that the Company shall not exercise this Suspension Right
more than once in any twelve (12) month period; and further provided, that the
Company shall not exercise this Suspension Right within the first 90 days
following the effective date of the Registration Statement without consultation
with, and approval from, the Holders. In the event the Company exercises the
Suspension Right, such suspension will continue for the period of time
reasonably necessary for disclosure to occur at a time that is not materially
detrimental to the Company or until such time as the information or event is no
longer material, each as determined in good faith by the Company after
consultation with counsel, but in no event shall any single suspension continue
for more than 90 consecutive days. The Company will promptly give notice, in a
writing signed by an executive officer of the Company of any such suspension
(the “Suspension Notice”). The Company agrees to notify the Holders promptly
upon termination of the suspension (the “Resumption Notice”).

3. Affirmative Covenants.

3.1. Institutional Placements; No Adverse Effect. Upon the registration of the
Registrable Securities, no selling Holder shall, within the first 12 months
following the effectiveness of such registration (the “Institutional Placement
Period”), sell, transfer or otherwise dispose of such Registrable Securities
except in institutional placements (each, a “Disposition”) and further, each
such Disposition shall be subject to the Company’s sole and exclusive
determination that such Disposition shall not have an adverse effect on the
price at which the Common Stock trades. In connection with any public offering
by the Company during the Institutional Placement Period involving an
underwriting of Common Stock (but excluding any registration statement on Form
S-4 or otherwise intended to effect a business combination), the Registrable
Securities may be concurrently offered by the underwriters as placement agent
for the Holders together with Common Stock offered by the Company if the Holders
accept the underwriting as agreed upon by the Company and the underwriters
selected by the Company; subject to the determination by the underwriters in
their sole discretion that such inclusion of the Registrable Securities will not
jeopardize the success of the offering by the Company.

4. Miscellaneous.

4.1. Successors and Assigns. Except as set forth in this Section 4.1, this
Agreement shall not be assignable by any Holder without the prior written
consent of the Company. Prior written consent will not be required for any
assignment of this Agreement by a Holder to an Affiliate assignee or to any
successor of the Trustee appointed by the Court or otherwise or to any Person
acquiring any of the Shares pursuant to the terms of the letter agreement with
Roth accompanying the Lock-Up Agreement; provided that such transfer provides
that (i) the Company is, within a reasonable period of time after such transfer,
furnished with written notice of the name and address of the Affiliate and
(ii) the Affiliate agrees in a written instrument, satisfactory to the Company,
to be bound by and subject to the terms and conditions of this

 

7



--------------------------------------------------------------------------------

Agreement. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
permitted assignees any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

4.2. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of California without regard to
the choice of law principles thereof. The United States Bankruptcy Court for the
District of Delaware shall have exclusive jurisdiction for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

4.3. Counterparts; Facsimile. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

4.4. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

4.5. Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by telex or telecopier,
then such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one (1) Business Day after delivery to such carrier. All
notices shall be addressed to the party to be notified at the address as
follows, or at such other address as such party may designate by ten days’
advance written notice to the other party:

If to the Company:

GigOptix, Inc.

2300 Geng Road, Suite 250

Palo Alto, CA 94303

Attention: Chief Executive Officer

Telecopier No.: (650) 424-1938

 

8



--------------------------------------------------------------------------------

with a copy to:

Jeffrey C. Selman, Esq.

Nixon Peabody, LLP

2 Palo Alto Square

3000 El Camino Real, Suite 500

Palo Alto, CA 94306

Telecopier No.: (866) 438-3891

If to the Trustee:

c/o Gibbons P.C.

1 Gateway Center

Newark, NJ 07102

Telecopier No.: (973) 639-6483

with copies to:

Lawrence A. Goldman, Esq. (Counsel to Trustee)

Gibbons P.C.

1 Gateway Center

Newark, NJ 07102

Telecopier No.: (973) 639-6283

Michael Goldstein, Esq. (Counsel to Creditors Committee)

Greenberg Traurig LLP

2450 Colorado Ave.

Suite 400E

Santa Monica, CA 90404

Telecopier No.: (310) 586-7800

4.6. Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Trustee. Any amendment or waiver effected
in accordance with this paragraph shall be binding upon each Holder of any
Registrable Securities at the time outstanding, and the Company.

4.7. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

 

9



--------------------------------------------------------------------------------

4.8. Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereof with respect to the subject matter hereof and supersedes all
prior agreements and understandings, both oral and written, between the parties
with respect to the subject matter hereof.

4.9. Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power, or
remedy of such nonbreaching or nondefaulting party, nor shall it be construed to
be a waiver of or acquiescence to any such breach or default, or to any similar
breach or default thereafter occurring, nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring. All remedies, whether under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.

[signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

The Company:

 

GIGOPTIX, INC.

 

By:

 

/s/ Avi Katz

 

Name:

 

Avi Katz

 

Title:

 

Chief Executive Officer

The Trustee:

 

By:

 

/s/ James R. Zazzali

 

Name:

 

James R. Zazzali

 

Title:

 

Chapter 11 Trustee for DBSI, Inc. et als.

Signature Page to Registration Rights Agreement